ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
JAAAT Technical Services, LLC                )       ASBCA No. 61381
                                             )
Under Contract No. W912HN-10-D-0063          )

APPEARANCE FOR THE APPELLANT:                      Mr. Rick B. Barnhill
                                                    Administrator

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Laura J. Arnett, Esq.
                                                   Allie E. Vandivier, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Savannah

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: March 19, 2020




                                                 JOHN J. THRASHER
                                                 Administrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61381, Appeal of JAAAT Technical
Services, LLC, rendered in conformance with the Board’s Charter.

      Dated:


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals